Citation Nr: 0419458	
Decision Date: 07/19/04    Archive Date: 07/27/04

DOCKET NO.  00-21 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a psychiatric disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The appellant served on active duty from June 1975 to 
July 1975.  He also had active duty for training (ACDUTRA) 
from April 19, 1974 to August 16, 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision of the 
Little Rock, Arkansas, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied entitlement to service 
connection for a psychiatric disorder.  In June 2000, the 
appellant submitted a notice of disagreement (NOD).  A 
statement of the case (SOC) was issued in August 2000.  That 
same month, the appellant filed a substantive appeal (VA Form 
1-9).  

The appellant testified at a personal hearing before a 
hearing officer at the RO in September 2000.  In October 
2002, the veteran testified at a Travel Board hearing in 
Little Rock, Arkansas, before the undersigned.  The 
transcript of both hearings is of record and associated with 
the claims folder.  The case was remanded in September 2003 
for further development, and the case is now ready for 
appellate review.  


FINDING OF FACT

There is no competent medical evidence that the appellant has 
a psychiatric disorder.  


CONCLUSION OF LAW

A psychiatric disorder was not incurred in or aggravated by 
active service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2003); 38 
C.F.R. §§ 3.102, 3.159, 3.303, (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

With respect to VA's duty to notify, the 1999 rating decision 
on appeal, together with the statement of the case (SOC), and 
subsequent supplemental statements of the case (SSOCs), 
specifically the December 2003 SSOC, adequately informed the 
appellant of the types of evidence needed to substantiate his 
claim.  The December 2003 SSOC, explained the VCAA, and 
informed him of the elements needed to substantiate a claim 
for service connection.  In accordance with the requirements 
of the VCAA, the SSOC informed the appellant what evidence 
and information VA would be obtaining.  The SSOC explained 
that VA would make reasonable efforts to help him get 
evidence, but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  The SSOC clearly told the appellant to send VA any 
relevant evidence in his possession, and throughout his 
appeal, he has been submitting additional evidence.  In 
October 2002, at his Travel Board hearing, the veteran 
requested that the record be held open for 30 days in an 
effort that he be given an opportunity to submit additional 
medical evidence.  The additional medical evidence was later 
obtained.  Therefore, the Board finds that the Department's 
duty to notify has been fully satisfied.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 17 Vet. App. 412 (2004), (Pelegrini 
I), the United States Court of Appeals for Veterans Claims 
discussed the statutory requirement in 38 U.S.C.A. § 5103(a) 
that VCAA notice be sent to a claimant before the initial 
adjudication of his claim.  However, (Pelegrini I) has been 
withdrawn and replaced by Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. June 24, 2004) (Pelegrini II).  Pelegrini II 
likewise points out the requirement for VCAA notice prior to 
an unfavorable AOJ decision.  While that did not occur here, 
content complying notice was eventually accomplished, 
together with proper subsequent VA process.  The matter was 
again reviewed in supplemental statements of the case and the 
appellant was given every opportunity to submit or identify 
relevant records, including the opportunity to appear at a 
hearing.  He testified at a personal hearing before the RO in 
September 2000 and again, at a Travel Board hearing before 
the undersigned in October 2002.  In view of this, the 
appellant is not considered prejudiced by any defect in the 
timing of the VCAA notice.

With respect to VA's duty to assist the appellant, the RO has 
obtained or attempted to obtain all evidence identified by 
him.  There is nothing further that can be done in this 
respect.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  An examination or 
opinion is necessary if the evidence of record:  (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4).

An opinion was not requested in connection with this claim.  
It was not needed because the current evidence does not 
support the conclusion that the appellant has a psychiatric 
disability now or associated with his military service.  

As discussed above, in this case, the RO substantially 
complied with VA's notification requirements and informed the 
appellant of the information and evidence needed to 
substantiate his claim.  The Board finds that VA has done 
everything reasonably possible to assist the appellant.  In 
the circumstances of this case, additional efforts to assist 
him in accordance with the VCAA would serve no useful 
purpose.  VA has satisfied its duties to inform and assist 
the appellant in this case.  


II.  Service Connection 

The appellant essentially contends that he was discharged 
from his short period of active duty for what he believed was 
a failure of the swimming test in the Navy.  He later was 
told that he was released for mental stress and believes that 
disability is warranted for such if that is the reason for 
his service discharge.   

VA compensation is paid for disability resulting from 
personal injury suffered or disease contracted in line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty, in the active military, 
naval, or air service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2003).

Certain diseases, including psychosis, may be presumed 
incurred in service if shown to have manifested to a 
compensable degree within one year after the date of 
separation from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).

In this case, the evidence does not show that the appellant 
has a psychiatric disability of any kind.  Service medical 
records show that he was released from service after one 
month of service for unsuitability, character and behavior 
disorder.  It was noted in a recruit evaluation that he had 
poor adaptation during recruit training characterized by 
general emotional instability.  The record reflected that he 
responded to routine stress with emotional outbursts.  He was 
not found to be psychotic or neurotically debilitated, and 
psychiatric hospitalization was not indicated.  The summary 
indicated that because of his inability to cope with the 
stresses of boot camp, an administrative discharge was 
recommended.  The Aptitude Board Report indicated that he was 
discharged from naval service in July 1975 by reason of 
unsuitability.  

After service, voluminous medical records, private and mostly 
VA, were associated with the claims folder.  In August 2000, 
the appellant was treated at Crawford Memorial Hospital.  It 
was noted that he was somewhat depressed that morning.  He 
did not receive psychiatric treatment, nor was he diagnosed 
with depression or an other psychiatric condition.  

In September 2000, the appellant testified before a hearing 
officer at the RO.  He stated that he wanted mental stress 
taken out of his service medical records if he did not 
receive disability for the condition because he thought he 
was discharged from service because he did not pass the swim 
test, and he knew nothing about outbursts that allegedly 
occurred in service.  He related that these findings in his 
record of mental stress kept him from serving in other 
branches of the military and from providing service to his 
country.  

VA records also indicated that the appellant was screened for 
depression by VA in April 2002 and October 2002, in 
connection with treatment for other conditions.  On two 
occasions, he did not meet the criteria for major depressive 
disorder.  On one occasion, he had a positive depression 
screen, but at no time was he diagnosed to have depression or 
any other psychiatric disorder.  

The appellant also testified at a Travel Board hearing before 
the undersigned in October 2002.  He testified that he went 
to see a doctor during basic training for hypnosis for his 
fear of swimming.  He indicated that he did not have any 
mental stress related to service.  

The appellant has presented no medical evidence of a 
psychiatric disorder.  The appellant himself has not 
indicated that he has a psychiatric disability, only that he 
was hypnotized on one occasion for a fear of swimming.  The 
limited notations in his medical records related to 
depression only indicate that he felt depressed or that he 
was screened for depression.  At no time was depression or 
any other psychiatric disorder diagnosed.  In order to 
prevail on a claim for service connection, there must be 
current evidence of the claimed disability.  See Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  Absent competent evidence 
of the claimed disability, a basis upon which to establish 
service connection for a psychiatric disorder has not been 
presented, and the appeal is denied.  


ORDER

Service connection for a psychiatric disorder is denied.  




	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



